Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Tarcu Reg. No. 64,622 on 7/28/2022.

Specifications  “CROSS REFERENCE TO RELATED APPLICATIONS” paragraph has been amended as:
	This application is a continuation of U.S. Application No. 11/296,307, filed December 8, 2005, now U.S. Patent No. 9,535,991 (the entire contents of which are incorporated herein by reference), and is based upon and claims the benefit of priority from the prior GB Patent Application No. 0427032.8, filed December 9, 2004.

The following claims have been amended as:
Claim 2 (Currently Amended):  A display apparatus comprising:
	circuitry configured to
		retrieve a video item from a non-transitory storage medium and display a representation of the video item as a first key frame of the video item,
	playback the video item,
	generate, in response to a resize operation performed on the first key frame, a box that has borders surrounding borders of the first key frame such that a gap exists between the borders of the box and the borders of the first key frame, without changing a size of the first key frame,
	expand, in response to a user input, a dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame, wherein the box [[and]] is generated in response to the resize operation performed on the first key frame, and
	add, in response to expanding the dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame and is generated in response to the resize operation performed on the first key frame, one or more second key frames of the video item within the expanded dimension of the box, the one or more second key frames being temporally different from the first key frame, wherein the one or more second key frames is [[and]] of a same video item as the first key frame, at least one second key frame having a same dimension as the first key frame and a further second key frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second key frame, the further second key frame remaining partially displayed within the expanded dimension of the box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded.

Claim 11 (Currently Amended):  A display method comprising:
	retrieving a video item from a non-transitory storage medium and displaying a representation of the video item as a first key frame of the video item;
performing playback of the video item;
generating, in response to a resize operation performed on the first key frame, a box that has borders surrounding borders of the first key frame such that a gap exists between the borders of the box and the borders of the first key frame, without changing a size of the first key frame;
expanding, in response to a user input, a dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame, wherein the box [[and]] is generated in response to the resize operation performed on the first key frame; and
adding, in response to the expanding of the dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame and is generated in response to the resize operation performed on the first key frame, one or more second key frames of the video item within the expanded dimension of the box, the one or more second key frames being temporally different from the first key frame, wherein the one or more second key frames is [[and]] of a same video item as the first key frame, at least one second key frame having a same dimension as the first key frame and a further second key frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second key frame, the further second key frame remaining partially displayed within the expanded dimension of the box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded.

Claim 19 (Currently Amended):  A non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method, the method comprising:
	retrieving a video item from a memory and displaying a representation of the video item as a first key frame of the video item;
performing playback of the video item;
generating, in response to a resize operation performed on the first key frame, a box that has borders surrounding borders of the first key frame such that a gap exists between the borders of the box and the borders of the first key frame, without changing a size of the first key frame;
expanding, in response to a user input, a dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame, wherein the box [[and]] is generated in response to the resize operation performed on the first key frame; and
adding, in response to the expanding of the dimension of the box, which has the borders surrounding the borders of the first key frame such that the gap exists between the borders of the box and the borders of the first key frame and is generated in response to the resize operation performed on the first key frame, one or more second key frames of the video item within the expanded dimension of the box, the one or more second key frames being temporally different from the first key frame, wherein the one or more second key frames is [[and]] of a same video item as the first key frame, at least one second key frame having a same dimension as the first key frame and a further second key frame being partially displayed within the expanded dimension of the box when the box is insufficiently expanded to display an entire further second key frame, the further second key frame remaining partially displayed within the expanded dimension of the box after the expanding of the dimension of the box has ended and when the box has been insufficiently expanded.

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 9/3/2021, prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 2, 11 and 19 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, Toyama (US 7,383,508 B2) discloses 8:46-63 FIG. 5 illustrates a close-up view of the keyframe window 420 shown in FIG. 4. The keyframe displayed in the keyframe window 420 represents the cliplet and may be a thumbnail image. In addition, a cliplets can be represented by a plurality of keyframes. In this situation, the cliplet may be represented in the keyframe window 420 in several ways. One way is to show each of a plurality of keyframes for a cliplet in successive or adjacent keyframe windows. Another way is for a user to use an input device (such as a mouse) to rotate through the plurality of keyframes. For example, the user could hold the mouse pointer over the keyframe window of the a cliplet and each of the plurality of keyframes would display in the keyframe window in a rotating manner. When the user found a desired keyframe, the user would click the mouse and the keyframe would be displayed in the keyframe window, 9:50-57 The cliplet user interface 460 provides in-place preview functionality that allows a user to preview any cliplet in its own keyframe window 420. In other words, a user can use an input device to see cliplets play in the same space taken up by the keyframe. Thus, when directed by a user, the keyframe is replaced by the cliplet playing in the keyframe window 420. At the conclusion of the cliplet playing, the keyframe returns to the keyframe window 420; Ubillos (US Patent 5,999,173) discloses 10:48-11:27 The inventive system is preferably programmed to enable a user to select "In" and "Out" points for each clip of a video program, in the manner to be described next with reference to FIGS. 6 and 7. To align a clip along time ruler 60, the clip is displayed in a track of the construction window, and the left or right edge of the clip is dragged along the track to a desired "In" or "Out" point along the time ruler 60. The precision with which each edge can be positioned along time ruler 60 depends on the currently selected time scale for the construction window (the time scale is selected, in the manner explained above, by manipulating icon 58). To align clips with maximum precision, the time unit should be selected to have its lowest value (i.e., icon 58 configured in the "single frame" setting, in which each frame of the clip is displayed in the construction window).  As shown in FIG. 6, left edge 81 of clip 80 is aligned at SMPTE time code 0:00:10:00 of time ruler 60, indicating that clip 80 commences (i.e., has an "In" point) at the tenth second of the video program being edited. Right edge 82 of clip 80 is aligned at SMPTE time code 0:00:11:00 of time ruler 60, indicating that clip 80 ends at the eleventh second of the video program. To maintain this "In" point for clip 80, and insert a longer-duration version of clip 80 into the video program, the user positions a "stretch" cursor 83 at right edge 82 of clip 80 (as shown in FIG. 6). The user then "grabs" edge 82 by manipulating a control on mouse 38 and drags edge 82 toward the right along time ruler 60. When edge reaches the desired new "Out" point along ruler 60 (i.e., the point marked with SMPTE time code 0:00:12:00, as shown in FIG. 7), the user releases the control on mouse 38. In response to this sequence of operations, the system edits the video program to include a longer version of clip 80 (having the original "In" point and the new "Out" point), and retrieves from memory additional frames of clip 80 for display in the construction window (i.e., the two new frames of clip 80 shown in FIG. 7, but not FIG. 6); Takai (US Patent 5,870,090) discloses 9:34-52 On the other hand, according to the present invention, in response to zooming into (and therefore enlarging) the original window 372, the other window 371 is automatically reduced while maintaining the relative locations with respect to the window 372, as illustrated by the windows 373 and 374 shown in the lower corners of FIG. 9. In other words, if Window 1 (372) and Window 2 (371) overlap with each other even slightly, the CPU 200 determines the overlapping therebetween at step S34 and reduces Window 2 (371) accordingly.  As the user continues zooming into the window 374 to further enlarge the area of the window 374, the window 373 is changed into the icon 375 when the window 374 has become the size of the entire displayed image, the icon 375 being located by the side of the window which has been further enlarged from the state indicated as 374. Thus, the size of the unselected window can also be changed in response to the change in size of the selected window; and Moteki (US 2005/0100308 A1) discloses [0020] FIGS. 3A and 3B are respectively diagrams for explaining one example in which thumbnails are displayed so as to be distinguishable due to the attribute information set to chapters in the embodiment, [0103] In FIGS. 3A and 3B, as an example, in order for a user to easily distinguish chapters with specific attribute information, the thumbnails of the chapters with specific attribute information are framed and displayed.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 2, 11 and 19 as a whole.
Thus, claims 2, 11 and 19 are allowed over the prior arts of record.  Dependent claims 3-10, 12-18, 20-21 and 23 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 9/3/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143